Case 5:19-cr-00394-SVW Document 69-1 Filed 04/06/20 Page 1 of 6 Page ID #:437




                           Exhibit 1
 Case 5:19-cr-00394-SVW Document 69-1 Filed 04/06/20 Page 2 of 6 Page ID #:438
                              Law Enforcement Sensitive / For Official Use Only       CASE NUMBER:



                                   United States Capitol Police
                                     Investigations Division
                                   Memorandum of Interview
  CASE NUMBER: 2019-005375
  CASE NAME: STAHLNECKER, Robert
  Date: 01/17/2020 Time: 1600 EST Location: Telephone

On 01/17/2020 SA Flood conducted a telephonic interview of R                      K      (Victim A). Victim A
provided the following information:

During the interview, Victim A provided the following information pertaining to a threatening phone
call which was received on 08/29/2019. The following is Victim A’s statement which was provided
to the United States Capitol Police, Threat Assessment Section (USCP-TAS) on 08/29/2019. The
below statement was included within an email from Victim A’s supervisor                  (BP).

“Said he lives in Rep. Paul Cook’s District
Asked what the Congresswoman was going to do to address malpractice at the “Loma Linda VA
Hospital” I told him I wasn’t aware of any of the issues there as it is outside of our district and
offered to call his representative to find out what’s going on. He then became very angry and started
to say that the congresswoman obviously doesn’t care about veterans and he should come to our
office to scream and yell to the world that she doesn’t care about veterans. Stated that if he was an
illegal, she would be more than happy to help him. “It doesn’t matter that she helped that one veteran
with the Feres Doctrine, she clearly doesn’t care.” He then hung up and called back immediately and
stated that we need to call the president and get him to do something about the VA if we won’t and
proceeded to yell about us not caring about veterans and again said he’d come to our office. He told
me to go get another job if I didn’t care about veterans. Told me to “fuck off” multiple times and
hung up. He called back again a third time right after, continued yelling and said “I’m coming to your
fucking office and I’m going to kill you, fuck you.””

Victim A stated she took handwritten notes during the three phone calls from phone number 760-881-
5528. After the third phone call, Victim A notified her supervisor (BP) and the handwritten notes
were transcribed verbatim into the body of an email from BP to USCP-TAS. Victim A is “100%
certain” the statement the caller made was transcribed exactly as the caller stated, because she takes
verbatim comments from callers on a daily basis. For this reason, Victim A is “100% certain” the
handwritten notes taken during the threatening call were transcribed verbatim into the email which
was sent to USCP Threat Assessment Section. Victim A stated she did not keep the hand written
notes from the phone calls.

Victim A stated she has dealt with “threatening” callers in the past, but in this instance she was
fearful for the safety of the people in the “front office” as they would be the first to encounter the
individual who stated “I’m coming to your fucking office and I’m going to kill you, Fuck you”.

The interview concluded at approximately 1622 EST.




                                                 Page 1 of                                           USAO_000574
 Case 5:19-cr-00394-SVW Document 69-1 Filed 04/06/20 Page 3 of 6 Page ID #:439
                               Law Enforcement Sensitive / For Official Use Only   CASE NUMBER:



                                    United States Capitol Police
                                      Investigations Division
                                    Memorandum of Interview
  CASE NUMBER: 2019-005375
  CASE NAME: STAHLNECKER, Robert
  Date: 01/17/2020 Time: 1624 EST Location: Telephone

On 01/17/2020 SA Flood conducted a telephonic interview of                  (BP), District Director,
Rep. Speier. BP provided the following information pertaining to a threatening phone call to the San
Mateo, CA office of Rep. Speier on 08/29/2019:


BP stated Victim A entered his office while he was on the phone and made a statement to the effect
of “I’ve had a threatening call”, BP stated he did not recall the exact verbiage Victim A used. BP
stated he observed handwritten notes in Victim A’s hand when she entered his office. BP further
described Victim A’s demeanor as “very, very, worried” noting the tone and pitch of Victim A’s
voice was different indicating to him something was wrong. BP also reported Victim A’s normally
relaxed demeanor was not present. BP immediately identified these changes in Victim A’s behavior
as a signal that something was wrong, and indicated to him there was a sense of urgency to the reason
Victim A had interrupted him in his office.

BP stated Victim A described the phone calls to him and he immediately identified the statement
“I’m coming to your fucking office and I’m going to kill you, fuck you” as a threatening call and was
very concerned because it was a “direct threat to kill”. Upon receiving this information BP directed
the staff in the office to turn off the lights in the front office, place a sign on the exterior door stating
the office was unoccupied, and directed staff to not answer the phones. BP also stated he directed
staff to use a “backdoor” when exiting and entering the office. BP also stated he placed post it notes
on all phones in the office with “760-881-5528 Do not answer”.

The interview concluded at approximately 1700 EST.




                                                                                                  USAO_000575
                                                  Page 1 of
       Case 5:19-cr-00394-SVW Document 69-1 Filed 04/06/20 Page 4 of 6 Page ID #:440


Flood, Matthew J.

From:                              A                                  @mail.house.gov>
Sent:                              Friday, January 3, 2020 4:36 PM
To:                                Flood, Matthew J.
Cc:                                P       ,B
Subject:                           Stahlnecker


Hello Special Agent Flood,

I took notes by hand during the call with Mr. Stahlnecker but I did not keep them. After the call, I informed my district
director, B     P     , of the call and I typed up the notes on his email while we were in his office. He then emailed it to
capitol police.

Thank you,
A

A
Caseworker & Field Representative
Office of Congresswoman


San Mateo, CA




                                                             1
                                                                                                       USAO_000128
       Case 5:19-cr-00394-SVW Document 69-1 Filed 04/06/20 Page 5 of 6 Page ID #:441


Flood, Matthew J.

From:                             P       ,B                         @mail.house.gov>
Sent:                             Friday, January 3, 2020 4:26 PM
To:                               Flood, Matthew J.
Subject:                          FW: mailing label
Attachments:                      Scanned from a Xerox Multifunction Printer.pdf




Special Agent Flood: My colleague, A               , will relate the generation of the email to you in an email that will be
coming to you shortly.

After the death threat phone call of August 29, 2019, I placed mailing labels like this (attached) onto every phone in the
office. We were attempting to avoid talking to the man but in addition we believed that if he called in and made
another death threat that we might obtain a death threat on a voice mail. To my knowledge, he didn't leave a voice mail
message. We took his threat seriously as we didn't know with certainty where he might be at any given moment.




B     P
District Director
Congresswoman

San Mateo,




‐‐‐‐‐Original Message‐‐‐‐‐
From:               @mail.house.gov       .xerox@mail.house.gov>
Sent: Friday, January 3, 2020 12:50 PM
To: P       ,B    (                    @mail.house.gov>
Subject: Scanned from a Xerox Multifunction Printer



Please open the attached document. It was scanned and sent to you using a Xerox Multifunction Printer.

Attachment File Type: pdf, Multi‐Page

Multifunction Printer Location:                        District Office                       San Mateo, CA
Device Name:


For more information on Xerox products and solutions, please visit http://www.xerox.com



                                                            1
                                                                                                       USAO_000129
Case 5:19-cr-00394-SVW Document 69-1 Filed 04/06/20 Page 6 of 6 Page ID #:442




                                                                   USAO_000130
